9DETAILED ACTION
Claims 1-9 and 11-19 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2016/0224397 A1) in view of Wu et al. (US 2015/0324137 A1)

Regarding claim 1, Arora teaches an electronic device ([0010]: mobile communication device 110) comprising: 
a first memory configured to store multiple applications ([0021] memory separated into a volatile random access memory (RAM) 330 and a non-volatile memory in the form of a flash erasable programmable read only memory (“FLASH memory”) 340; [0024] FLASH memory 340 is formed of inexpensive floating-gate memory, and includes several portions of interest including a portion 342 for storing the mobile operating system itself and another portion 344 for storing mobile apps including a portion 345 for storing a representative first app labeled “APP #1” and a portion 346 for storing a representative N.sup.th app labeled “APP #N);; 
a second memory ([0023] RAM 330 includes memory that can be accessed by CPU 310 at high speed. A mobile operating system typically uses portions of RAM 330 to set up various data structures, such as a portion 332 for storing a process table, and a portion 334 for storing a scheduler. In addition, the operating system loads particular mobile apps, or portions thereof, into an application code portion 336 of RAM 330 so they can be executed at relatively high speed.); and 
at least one processor operatively connected to the first memory and the second memory (Fig. 3, CPU 310 coupled with RAM 330 and FLASH 340 via system bus 320), wherein the at least one processor is configured to: 
determine, based on a history of usage of the multiple applications for a first period of time, a priority of the multiple applications with regard to each of multiple time intervals included in a second period of time following the first period of time, the priority of the multiple applications with regard to a first time interval among the multiple time intervals is enumerated in a first list and the priority of the multiple applications with regard to a second time interval is enumerate in a second list ([0028] Usage history table 420 is a table of entries created and maintained by usage pattern analyzer 410 in RAM 330 or FLASH memory 340. Each entry has an application indicator and context data corresponding to and associated with the software application. The application indicator indicates, directly or indirectly, a particular mobile application. In the example shown in FIG. 4, usage history table 420 has N entries including two exemplary entries. The first entry corresponds to a first mobile app labeled “APP #1” and has associated context data labeled “CONTEXT #1”. The N.sup.th entry corresponds to an N.sup.th mobile app labeled “APP #N” and has associated context data labeled “CONTEXT #N”. In some embodiments, the mobile operating system stores the usage history table in FLASH memory 340 upon shutdown (first period of time); [0030] usage pattern analyzer 410 reads the current context and updates the corresponding entry in usage history table 420 so that, over time, usage pattern analyzer 410 “learns” the user's preferences. Moreover usage history table 440 has the capability to grow as the user adds new applications.; [0031]; [0032] for example, the most commonly used application (EMAIL or a social media application or a web browser) and its probability of selection, based on a sorted list of applications (i.e., enumerated) the time spent or number of initializations, and the times of execution of different applications; [0035] Usage pattern analyzer 410 continues to track such context-based metrics and maintains and refines this information in usage history table 420 over time (multiple time intervals in a second period of time following the first period); [0038] give more priority to the application the user executes more often based on historic data.).
Arora does not expressly teach but Wu teaches identify, as at least a part of a designated condition, at least one of: a booting of the electronic device is completed, a designated cycle arrives, a state of the second memory is changed from among five states ([0065] after loading applications… determines if there is sufficient free space in the volatile memory 130; i.e., memory changes state/capacity after applications are loaded), and execution of at least one application, by the electronic device, has ended; and 
 3DOCKET No. SAMS06-20187APPLICATION No. 16/951,914	PATENTpreload a predetermined first number of first applications among the multiple applications enumerated in the first list into the second memory based on the priority with regard to the first list if the designated condition is identified in the first time interval, and preload the predetermined first number of second applications among the multiple applications enumerated in the second list into the second memory based on the priority with regard to the second list if the designated condition is identified in the second time interval (Fig. 7; [0064] For example, the computing device 100 can store a list of application(s) (predetermined or user-created) whose application data should be moved from the volatile memory 130 to the non-volatile memory 120 when it is determined that the available space in the volatile memory 130 has dropped below the threshold level. As another example, the computing device 100 can stores multiple lists (again, predetermined or user-created), such as a list of primary applications and a list of secondary applications, where the primary applications are pre-loaded before the secondary applications are pre-loaded (more than two lists can be used). This example is illustrated in the flow chart 700 of FIG. 7. [0065] As shown in FIG. 7, during system boot of the computing device (act 710), the processor loads the applications from the primary list (act 720) and determines if there is sufficient free space in the volatile memory 130 (act 730). If there is, the processor 110 pre-loads applications from the primary list as long as there is available space in the volatile memory 130 (first interval). After the primary list of applications has been pre-loaded, the processor 110 determines whether there is enough room in the volatile memory 130 for more applications to be pre-loaded (act 750). If there is, the processor 110 pre-loads the applications from the second list into the volatile memory 130 (second interval) and, if the volatile memory 130 is running out of room, moves them out to the non-volatile memory 120 as needed (act 760). With this embodiment, the processor 110 pre-loads whatever “core” applications are listed in the first list (e.g., applications specified by a mobile computing device manufacturer or user) and them pre-loads other applications in the volatile memory 130 (if there is space) or in the non-volatile memory 130.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu to determine whether enough space available for preloading applications and preloading based on a lists with Arora’s sorted/enumerated list. The modification would have been motivated by the desire of ensuring optimal use of volatile memory and have preloaded applications based on priorities to improve user experience.	

Regarding claim 2, Arora teaches wherein the at least one processor is further configured to: determine a number of executions of the multiple applications exceeds a designated threshold ([0031] In operation, usage pattern analyzer 410 periodically receives or reads the context information and predicts applications that have a high probability of being launched by the user in the current context. Usage pattern analyzer 410 does this, for example, by performing an associative search of the context field of usage history table 420 to look for one or more apps that are correlated to the current context. [0032] for example, the most commonly used application (EMAIL or a social media application or a web browser) and its probability of selection, based on a sorted list of applications the time spent or number of initializations, and the times of execution of different applications).
In addition, Wu teaches determine a state of the second memory at each first cycle ([0065] and Fig. 7 show determining state of memory at different times as above).

Regarding claim 3, Wu teaches wherein the at least one processor is further configured to: determine the predetermined first number based on at least one of a capacity of the second memory and the state of the second memory ([0065] the processor 110 determines whether there is enough room in the volatile memory 130 for more applications to be pre-loaded (act 750). If there is, the processor 110 pre-loads the applications from the second list into the volatile memory 130 and, if the volatile memory 130 is running out of room, moves them out to the non-volatile memory 120 as needed (act 760).).

Regarding claim 4, Wu teaches wherein the at least one processor is further configured to: change the predetermined first number if it is determined that the state of the second memory has changed ([0065] the processor 110 determines whether there is enough room in the volatile memory 130 for more applications to be pre-loaded (act 750). If there is, the processor 110 pre-loads the applications from the second list into the volatile memory 130 and, if the volatile memory 130 is running out of room, moves them out to the non-volatile memory 120 as needed (act 760).).

Regarding claim 5, Arora teaches wherein the at least one processor is further configured to: produce, at a designated second cycle, a list enumerating the multiple applications, based on information regarding a number of times the multiple applications are forecasted to be executed in each of multiple time intervals included in the second period of time, and determine a priority of the multiple applications based on the list ([0031] In operation, usage pattern analyzer 410 periodically receives or reads the context information and predicts applications that have a high probability of being launched by the user in the current context. Usage pattern analyzer 410 does this, for example, by performing an associative search of the context field of usage history table 420 to look for one or more apps that are correlated to the current context; [0032] In some embodiments, usage pattern analyzer 410 can determine the context from various sets of variables. For example, usage pattern analyzer 410 can evaluate the context based on global application execution characteristics. These global application characteristics include, for example, the most commonly used application (EMAIL or a social media application or a web browser) and its probability of selection, based on a sorted list of applications the time spent or number of initializations, and the times of execution of different applications.).

Regarding claim 6. Arora teaches wherein the at least one processor is configured to: determine the predetermined first number of the first applications or the second applications to be preloaded into the second memory, wherein applications having a high priority, among the multiple applications enumerated on the list, are preloaded first ([0032] In some embodiments, usage pattern analyzer 410 can determine the context from various sets of variables. For example, usage pattern analyzer 410 can evaluate the context based on global application execution characteristics. These global application characteristics include, for example, the most commonly used application (EMAIL or a social media application or a web browser) and its probability of selection, based on a sorted list of applications the time spent or number of initializations, and the times of execution of different applications; [0036] Usage pattern analyzer 410 leverages execution context information in a variety of ways by directing the operating system to take a variety of speculative actions. For example, the execution context can be used to choose particular applications to pro-actively load and place the application code in RAM. Certain applications can be loaded into RAM based on historic execution information before the user actually provides an input to launch the application. For example, a social media application can be loaded into memory at noon every day because the user frequently loads the social media application at her lunch hour. Thus the pre-loading can reduce the latency perceived by the user. Usage pattern analyzer 410 can also direct the mobile operating system to allocate shared resources such as memory to various applications based on their usage histories.).

Regarding claim 11, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.


Claim 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2016/0224397 A1) in view of Jung et al. (US 2017/0046171 A1)

Regarding claim 7, Arora nor Wu expressly teach but Jung teaches wherein the at least one processor is further configured to: preload a predetermined second number of third applications, excluding the predetermined first number of the first applications or the second applications among the multiple applications enumerated on the list, into the second memory; and determine that the predetermined first number of the first applications or the second applications are preferentially preloaded into the second memory compared with the predetermined second number of the third applications ([0236]; [0248] In operation 705, the controller 580 may measure the state of a RAM 551. According to an embodiment of the present disclosure, the controller 580 may measure a currently available memory area in the RAM 551. [0249] In operation 707, the controller 580 may identify whether one or more module groups can be loaded in the RAM 551. According to an embodiment of the present disclosure, the controller 580 may compare the size of the currently available memory area with that of the basic necessary memory area and may identify whether one or more module groups can be preloaded in the RAM 551, based on the comparison result (i.e., designated condition is satisfied in a first time). [0250] According to an embodiment of the present disclosure, in cases where the currently available memory area is larger than the basic necessary memory area, for example, in cases where a loadable memory area exits, the controller 580 may, in operation 709, preload at least one module group in the loadable memory area of the RAM 551 according to the loading level that is configured in operation 701 according to the state of the RAM 551. [0251] For example, referring to FIG. 11, in cases where the loadable memory area contains 1000 Kbytes, the controller 580 may preload the first priority module group ‘A’ and the second priority module group ‘B’ that can be loaded within the range of 1000 Kbytes (i.e., first list) on the basis of the loading sequence of the loading Table. [0252] When the loading is completed in operation 709, the controller 580 may perform operation 713. In operation 713, the controller 580 may determine whether an ending condition is satisfied. In cases where the ending condition is satisfied, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552. Alternatively, in cases where the ending condition is not satisfied, the controller 580 may repeat operation 705 (i.e., a second iteration consider a designated condition at a second time (available RAM area), and selects second list/modules of applications in a second time). [0253] According to an embodiment of the present disclosure, in cases where all module groups that correspond to the loading level depending on the state of the RAM 551, which has been configured in operation 701, are loaded in the RAM 551, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with the teachings of Arora and Jung to determine whether to preload applications. The modification would have been motivated by the desire of ensuring optimal use of volatile memory and have preloaded applications based on priorities to improve user experience.	

Regarding claim 8, Jung teaches wherein the at least one processor is further configured to: preload, into the second memory, an application installed in the first memory as at least a part of the predetermined second number of third applications (Abstract: a non-volatile memory to store an application program, and a volatile memory to store instructions that allow the processor to load a first part of the application program in the volatile memory based on a first change of state of the electronic device, to load a second part of the application program in the volatile memory based on a second change of state of the electronic device; [0252] When the loading is completed in operation 709, the controller 580 may perform operation 713. In operation 713, the controller 580 may determine whether an ending condition is satisfied. In cases where the ending condition is satisfied, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552. Alternatively, in cases where the ending condition is not satisfied, the controller 580 may repeat operation 705 (i.e., a second iteration consider a designated condition at a second time (available RAM area), and selects second list/modules of applications in a second time). [0253] According to an embodiment of the present disclosure, in cases where all module groups that correspond to the loading level depending on the state of the RAM 551, which has been configured in operation 701, are loaded in the RAM 551, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552).

Regarding claim 17, it is a method type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a method type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arora and Wu, as applied to claims 1 and 10, in further view of Pan (US 2011/0004505 A1).

Regarding claim 9, Arora teaches determining available free memory to determine whether to remove applications from a volatile memory based on memory drop (See Arora’s [0040]), but neither Arora nor Wu expressly teach wherein the at least one processor is further configured to: maintain the predetermined first number of the first applications or the second applications preloaded until the predetermined second number of the third applications are un-preloaded.

	However, Pan teaches wherein the at least one processor is further configured to: maintain the predetermined first number of the first applications or the second applications preloaded until the predetermined second number of the third applications are un-preloaded ([0014]: the pre-loaded media assets are removed sequentially according to their priorities. The lowest priority asset is removed first and the process is repeated until there is a sufficient storage capacity for the Zone-user or all the storage capacity of the apparatus is used up.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan with the teachings of Arora and Wu to remove preloaded assets in a particular sequence. The modification would have been motivated by the desire of removing lowest priority preloaded assets first to free space.

Regarding claim 19, it is a method type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195